DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda; Einosuke (US 20100310772 A1) in view of Tsuji; Naoto et al. (US 20160153088 A1). Tsuda teaches a substrate processing apparatus (Figure 1) comprising: a substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); a processing unit (421+25; Figure 1-Applicant’s 110; Figure 2) above the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); and an exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) connected to a reaction space (422; Figure 1-Applicant’s 51; Figure 2) between the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) and the processing unit (421+25; Figure 1-Applicant’s 110; Figure 2), wherein a first gas (exiting 41; Figure 1) in the reaction space (422; Figure 1-Applicant’s 51; Figure 2) is exhausted to the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) through a first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) a second gas (from 222; Figure 1) in a lower space (below 3; Figure 1) below the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) is exhausted to the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) through a second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2), and wherein the first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) extends along the inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) - claim 1.
Tsuda further teaches:
The substrate processing apparatus (Figure 1) of claim 1, wherein the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) further comprises: a partition wall (inner vertical wall of 27; Figure 1-Applicant’s W; Figure 2) defining a side of the reaction space (422; Figure 1-Applicant’s 51; Figure 2); an outer wall (outer vertical wall of 21; Figure 1-Applicant’s “O”; Figure 2) parallel to the partition wall (inner vertical wall of 27; Figure 1-Applicant’s W; Figure 2); and a connecting portion (top of 27,21; Figure 1-Applicant’s “C”; Figure 2) extending to connect the partition wall (inner vertical wall of 27; Figure 1-Applicant’s W; Figure 2) to the outer wall (outer vertical wall of 21; Figure 1-Applicant’s “O”; Figure 2), wherein the first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) and the second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) are located below the partition wall (inner vertical wall of 27; Figure 1-Applicant’s W; Figure 2), as claimed by claim 2. Applicant’s claim of “…are located below …” is met by Tsuda’s Figure 1 position for Tsuda’s substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2). It is further empahsized that Tsuda’s substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) is vertically movable (69,24; Figure 1) ([0057]). In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). See above.
The substrate processing apparatus (Figure 1) of claim 1, further comprising: a flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) surrounding the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2), wherein the first gas (exiting 41; Figure 1) in the reaction space (422; Figure 1-Applicant’s 51; Figure 2) is exhausted to the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) through a first surface (top surface of 31; Figure 1-) of the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2), and the second gas (from 222; Figure 1) in the lower space (below 3; Figure 1) below the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) is exhausted to the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) through a second surface (outer wall of 31; Figure 1) of the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2), as claimed by claim 3
The substrate processing apparatus (Figure 1) of claim 3, further comprising: an outer ring (26; Figure 1-Applicant’s “OR”; Figure 7) surrounds the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2), wherein the first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) is between a lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) and an upper surface of the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2), and the second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) is between an inner surface of the outer ring (26; Figure 1-Applicant’s “OR”; Figure 7) and an outer surface of the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2), as claimed by claim 5
The substrate processing apparatus (Figure 1) of claim 5, further comprising: a support (252; Figure 1-Applicant’s “TLD”; Figure 2) configured to support the processing unit (421+25; Figure 1-Applicant’s 110; Figure 2) and the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2); and the outer ring (26; Figure 1-Applicant’s “OR”; Figure 7) is between the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) and the support (252; Figure 1-Applicant’s “TLD”; Figure 2), as claimed by claim 6
The substrate processing apparatus (Figure 1) of claim 5, wherein the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) is configured to be vertically movable (69,24; Figure 1), and the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) is configured to move up and down according to the vertical movement of the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2), as claimed by claim 7
The substrate processing apparatus (Figure 1) of claim 5, wherein a corner portion of the outer ring (26; Figure 1-Applicant’s “OR”; Figure 7) comprises a first curved structure (lowest curved structure of 27; Figure 1-Applicant’s “D1”; Figure 20), as claimed by claim 8
The substrate processing apparatus (Figure 1) of claim 8, wherein a corner portion of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) comprises a second curved structure (second curved structure at 261; Figure 1-Applicant’s “D2”; Figure 20), as claimed by claim 9
The substrate processing apparatus (Figure 1) of claim 5, wherein the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) comprises: a first portion (top horizontal surface of 31; Figure 1) overlapping at least a portion of the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); and a second portion (vertical surface of 31; Figure 1) extending from the first portion (top horizontal surface of 31; Figure 1) along the side of the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2), as claimed by claim 10
The substrate processing apparatus (Figure 1) of claim 10, wherein the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) further comprises: a third portion (middle of the vertical surface of 31; Figure 1) extending from the second portion (vertical surface of 31; Figure 1) to overlap (on increasing vertical position) at least a portion of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2), as claimed by claim 11
The substrate processing apparatus (Figure 1) of claim 5, wherein the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) comprises: a first portion (top horizontal surface of 31; Figure 1) overlapping at least a portion of the outer ring (26; Figure 1-Applicant’s “OR”; Figure 7); and a second portion (vertical surface of 31; Figure 1) extending from the first portion (top horizontal surface of 31; Figure 1) along the side of the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2), as claimed by claim 12
The substrate processing apparatus (Figure 1) of claim 12, wherein the second portion (vertical surface of 31; Figure 1) of the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) has a surface inclined (90º) with respect to the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2), as claimed by claim 15
Tsuda does not teach Tsuda’s first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) and Tsuda’s second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) are joined to each other on an inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2), wherein Tsuda’s first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) and Tsuda’s second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) are joined to each other outside the reaction space (422; Figure 1-Applicant’s 51; Figure 2), wherein Tsuda’s vertical axis extending through Tsuda’s second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) intersects Tsuda’s inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) – claim 1.
Tsuji also teaches an annular exhaust (40; Figure 2) dimensioned such that Tsuji’s vertical axis extending through Tsuji’s second channel (between 70 and 62; Figure 3-Applicant’s C2; Figure 2) intersects Tsuji’s inner lower surface of the exhaust unit (40; Figure 1-Applicant’s 120; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda to optimize Tsuda’s relative apparatus dimensions as taught by Tsuji.
Motivation for Tsuda to optimize Tsuda’s relative apparatus dimensions as taught by Tsuji is for accomodating larger sized wafers.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as obvious over Tsuda; Einosuke (US 20100310772 A1) in view of Tsuji; Naoto et al. (US 20160153088 A1). Tsuda and Tsuji are discussed above. Tsuda is believed to further teach:
a substrate processing apparatus (Figure 1) comprising: a substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); a processing unit (421+25; Figure 1-Applicant’s 110; Figure 2) above the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); an exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) connected to a reaction space (422; Figure 1-Applicant’s 51; Figure 2) between the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) and the processing unit (421+25; Figure 1-Applicant’s 110; Figure 2), a first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) for flowing a first gas (exiting 41; Figure 1) in the reaction space (422; Figure 1-Applicant’s 51; Figure 2) and a second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) for flowing a second gas (from 222; Figure 1) in a lower space (below 3; Figure 1) below the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2), wherein the first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) extends along an inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) - claim 18. The Examiner believes applicant’s mixing point is a process variable that is a function of process gas flow/injection rate and exhaust rate. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
The substrate processing apparatus (Figure 1) of claim 18, wherein the first channel (exiting 41; Figure 1) and the second channel (from 222; Figure 1) are disposed below the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2), as claimed by claim 19. The Examiner believes applicant’s mixing point is a process variable that is a function of process gas flow/injection rate and exhaust rate. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
The substrate processing apparatus (Figure 1) of claim 18, wherein the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) comprises: a partition wall (inner vertical wall of 27; Figure 1-Applicant’s W; Figure 2) defining the side of the reaction space (422; Figure 1-Applicant’s 51; Figure 2); and the first channel (exiting 41; Figure 1) and the second channel (from 222; Figure 1) are joined to each other outside a surface of the partition wall (inner vertical wall of 27; Figure 1-Applicant’s W; Figure 2) contacting the reaction space (422; Figure 1-Applicant’s 51; Figure 2), as claimed by claim 20. The Examiner believes applicant’s mixing point is a process variable that is a function of process gas flow/injection rate and exhaust rate. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Tsuda does not teach wherein Tsuda’s vertical axis extending through Tsuda’s second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) intersects Tsuda’s inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) – claim 1. Tsuda does not teach wherein Tsuda’s first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) and Tsuda’s second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) are joined to each other outside the reaction space (422; Figure 1-Applicant’s 51; Figure 2) – claim 18
Tsuji is discussed above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda to optimize Tsuda’s relative apparatus dimensions as taught by Tsuji.
Motivation for Tsuda to optimize Tsuda’s relative apparatus dimensions as taught by Tsuji is for accomodating larger sized wafers.
Claims 4, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda; Einosuke (US 20100310772 A1) and Tsuji; Naoto et al. (US 20160153088 A1) in view of Li; Yicheng et al. (US 20070116873 A1). Tsuda and Tsuji are discussed above. Tsuda further teaches:
A substrate processing apparatus (Figure 1) comprising: a substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); a processing unit (421+25; Figure 1-Applicant’s 110; Figure 2) above the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2); an exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) connected to a reaction space (422; Figure 1-Applicant’s 51; Figure 2) between the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) and the processing unit (421+25; Figure 1-Applicant’s 110; Figure 2); and a ring (31; Figure 1-Applicant’s FCR; Figure 2) below the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2), a first gas (exiting 41; Figure 1) in the reaction space (422; Figure 1-Applicant’s 51; Figure 2) is transmitted to the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) through a first surface (top of 31) of the ring (31; Figure 1-Applicant’s FCR; Figure 2), and a second gas (from 222; Figure 1) in a lower space (below 3; Figure 1) below the substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) is transmitted to the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) through a second surface (side of 31) of the ring (31; Figure 1-Applicant’s FCR; Figure 2), wherein the substrate processing apparatus further comprises: a first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) between the reaction space (422; Figure 1-Applicant’s 51; Figure 2) and the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2); and a second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) between the lower space (below 3; Figure 1) and the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2), wherein the first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) extends along the inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) - claim 16.
Tsuda does not teach:
the substrate processing apparatus (Figure 1) of claim 3, wherein the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) protrudes from the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) such that the flow control ring overlaps at least a portion of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) – claim 4.
Tsuda’s substrate processing apparatus (Figure 1) of claim 12, wherein Tsuda’s substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) is configured to be vertically movable (69,24; Figure 1), and Tsuda’s flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) slides with respect to Tsuda’s outer ring (26; Figure 1-Applicant’s “OR”; Figure 7) by a pushing force of Tsuda’s substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) as Tsuda’s substrate supporting unit (3; Figure 1-Applicant’s 150; Figure 2) moves up and down, as claimed by claim 13
Tsuda’s substrate processing apparatus (Figure 1) of claim 12, wherein Tsuda’s first portion (top horizontal surface of 31; Figure 1) of Tsuda’s flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) comprises an uneven structure (Applicant’s “Y”; Figure 9,10), and Tsuda’s second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) is formed between Tsuda’s first portion (top horizontal surface of 31; Figure 1) of Tsuda’s flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) and Tsuda’s outer ring (26; Figure 1-Applicant’s “OR”; Figure 7) according to Tsuda’s uneven structure (Applicant’s “Y”; Figure 9,10), as claimed by claim 14
wherein the first channel (between 27 and 261; Figure 1-Applicant’s C1; Figure 2) and the second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) are joined to each other outside the reaction space (422; Figure 1-Applicant’s 51; Figure 2) on an inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2), and wherein an outer perimeter of the flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) overlaps at least a portion of an inner perimeter of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2); and wherein a vertical axis extending through the second channel (between 26 and 3; Figure 1-Applicant’s C2; Figure 2) intersects the inner lower surface of the exhaust unit (inner vertical wall of 27+29+21+212; Figure 1-Applicant’s 120; Figure 2) – claim 16.
Tsuji is discussed above.
Li also teaches a vertically actuated susceptor (302; Figure 2B) with actuated against Li’s exhaust ring (304; Figure 2B) inlcuding a pushing force derived from an uneven surface (Figure 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda to contour Tsuda’s flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) as taught by Li.
Motivation for Tsuda to contour Tsuda’s flow control ring (31; Figure 1-Applicant’s FCR; Figure 2) as taught by Li is for “desired flow pattern” as taught by Li ([0023]).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed July 18, 2022, with respect to the rejections of claims 1-20 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Tsuda; Einosuke (US 20100310772 A1) in view of Tsuji; Naoto et al. (US 20160153088 A1).
Applicant states:
“
As amended, claim 1 recites, in part, "the first channel and the second channel are joined to each other on an inner lower surface of the exhaust unit, wherein the first channel and the second channel meet each other outside the reaction space, wherein the first channel extends along the inner lower surface of the exhaust unit, and wherein a vertical axis extending through the second channel intersects the inner lower surface of the exhaust unit." As discussed during the interview conducted on June 22, 2002, such features are neither taught nor suggested by Tsuda. 
With reference to FIG. 1 of Tsuda, Tsuda discloses a second channel between features 26 and 3, which intersect in a reaction/diffusion space 40. A vertical axis extending through the second channel of Tsuda cannot intersect the inner lower surface of the exhaust unit. Rather, the vertical axis extending through the second channel of Tsuda intersects an inner lower surface of flange section 421. Accordingly, claims 1-3, 5-12 and 15 are novel and non-obvious over Tsuda.
“
In response, and consistent with the 22 June 2022 interview, the Examiner agrees and thanks Applicants for adopting the Examiner’s suggestion. However an updated search, as noted above, appears to suggest that the newly claimed feature is taught in at least because of a dimensional difference / optimization. It is well established that increasing wafer area correlates to increased production and revenues for integrated circuit manufacturing.
Applicant states:
“
As noted above, such features are neither taught nor suggested by Tsuda. Rather, Tsuda discloses the first channel and the second channel are joined to each other inside the reaction space, and that the vertical axis extending through the second channel of Tsuda intersects an inner lower surface of flange section 421-not the inner lower surface of the exhaust unit. Therefore, claims 16 and 18-20 are also patentable.
“
In response, the Examiner agrees. However, as noted above Tsuji illustrates an annular exhaust with dimensions as required by the argued features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GHOSH; Kalyanjit et al. (US 20160181088 A1) illustrates an annular exhaust whose inner dimensions protrude towards the processing space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272-1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	

	/Rudy Zervigon/   Primary Examiner, Art Unit 1716